Citation Nr: 0335987	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  03-09 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the overpayment of Department of Veterans Affairs 
Chapter 30 educational assistance benefits in the calculated 
amount of $955.74 was properly created.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from July 1972 to July 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 decisions of the Muskogee, 
Oklahoma, Regional Office (RO) which amended and then 
terminated the veteran's VA Chapter 30 educational assistance 
benefits due to his withdrawal from his college courses.  In 
August 2002, the veteran was informed in writing of the 
overpayment of VA Chapter 30 educational assistance benefits 
in the amount of $955.74 and his appellate rights.  In 
September 2003, the veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  In 
November 2003, the Board granted the veteran's Motion for 
Advancement on the Docket.  The veteran has represented 
himself throughout this appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.  


REMAND

In November 2002, the veteran requested that an audit of the 
VA educational assistance benefits paid and due to him be 
conducted.  In the February 2003 statement of the case issued 
to the veteran, the RO noted that the requested audit had 
been conducted.  At the September 2003 hearing before the 
undersigned Acting Veterans Law Judge, the veteran testified 
that although he had requested a copy of the audit, the VA 
had not sent him it.  Accordingly, this case is REMANDED for 
the following action: 

The RO should provide the veteran with a 
copy of the audit of his VA Chapter 30 
educational assistance benefits and a 
full explanation of the calculations 
relied upon to determine the amount of 
the overpayment.  
The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

